1:17-cv-02930-TLW-SVH   Date Filed 03/29/19   Entry Number 44   Page 1 of 9
1:17-cv-02930-TLW-SVH   Date Filed 03/29/19   Entry Number 44   Page 2 of 9
1:17-cv-02930-TLW-SVH   Date Filed 03/29/19   Entry Number 44   Page 3 of 9
1:17-cv-02930-TLW-SVH   Date Filed 03/29/19   Entry Number 44   Page 4 of 9
1:17-cv-02930-TLW-SVH   Date Filed 03/29/19   Entry Number 44   Page 5 of 9
1:17-cv-02930-TLW-SVH   Date Filed 03/29/19   Entry Number 44   Page 6 of 9
1:17-cv-02930-TLW-SVH   Date Filed 03/29/19   Entry Number 44   Page 7 of 9
1:17-cv-02930-TLW-SVH   Date Filed 03/29/19   Entry Number 44   Page 8 of 9
1:17-cv-02930-TLW-SVH   Date Filed 03/29/19   Entry Number 44   Page 9 of 9
